Case 3:21-cr-30031-DWD Document 4 Filed 02/24/21 Pagelof3 Page ID#7

SUPPRESSED

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF ILLINOIS

UNITED STATES OF AMERICA, )
) CRIMINAL NO. 153003 !-DWO
Plaintiff, )
) Title 18,
Vs. ) United States Code,
) Sections 2251(a), 922(g)(1) and 924(a)(2)
DINISH L. WATSON, )
)
Defendant. ) F | L iS D
INDICTMENT FEB 2 4 2021
THE GRAND JURY CHARGES: sour a are er Court
EAST ST. Louis OFF IGE NOS
COUNT 1

PRODUCTION OF CHILD PORNOGRAPHY
Between December 15, 2020 and January 31, 2021, in St. Clair County, Illinois, within
the Southern District of Illinois,
DINISH L. WATSON,
defendant herein, did knowingly employ, use, persuade, induce, entice, and coerce a minor
female to engage in sexually explicit conduct for the purpose of producing a visual depiction of
such conduct and attempted to do so, that being a digital video depicting sexual intercourse,
which visual depiction was produced using materials that had been mailed, shipped, and
transported in interstate commerce, all in violation of Title 18, United States Code, Section
2251(a) and (e).
COUNT 2
POSSESSION OF A FIREARM BY A FELON

Between October 1, 2020 and January 11, 2021, in St. Clair County, Illinois, within the
Case 3:21-cr-30031-DWD Document 4 Filed 02/24/21 Page 2of3 Page ID#8

Southern District of Illinois,
DINISH L. WATSON,

defendant herein, knowingly possessed a firearm in and affecting commerce, that is, a Del-Ton
Inc., Model DTI-15, 5.56 Caliber Rifle, bearing Serial Number DTI-S205821, having previously
been convicted of a crime punishable by imprisonment for a term exceeding one year, and
knowing that he had been convicted of such a crime, in violation of Title 18, United States Code,
Section 922(g)(1).

FORFEITURE ALLEGATION

1. The allegations contained above are hereby realleged and incorporation by reference for
the purpose of alleging forfeiture pursuant to Title 18, United States Code, Section 924(d) and
Title 28, United States Code, Section 2461 (c).

2. Upon conviction of the above offense in violation of Title 18, United States Code,
Section 922(g)(1), the defendant, DINISH L. WATSON, shall forfeit to the United States
pursuant to Title 18, United States Code, Section 924(d) and Title 28, United States Code,
Section 2461(c), any firearms and ammunition involved or used in the knowing commission of
the offense, including but not limited to:

a Del-Ton Inc., Model DTI-15, 5.56 Caliber Rifle, bearing Serial Number DTI-S205821;
and all ammunition possessed therewith; all pursuant to Title 18, United States Code, Section

924(d) and Title 28, United States Code, Section 2461 (c).

A TRUE BILL

 
Case 3:21-cr-30031-DWD Document 4 Filed 02/24/21 Page 3o0f3 Page ID #9

(Hue

 

LAURA (Te

Assistant United States and WV
Digitally signed by

Stluge STEVEN WEINHOEFT
Date: 2021.02.23
19:44:19 -06'00'

STEVEN D. WEINHOEFT

United States Attorney

 

Recommended Bond: Detention
